Citation Nr: 9935963	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-51 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to consideration of an extraschedular rating for 
residuals of a partial gastrectomy.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from March 1952 to July 1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in 1995 and 
1996.  In June 1997, the Board issued a decision that denied 
entitlement to an effective date prior to February 20, 1996, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  By the same decision, the Board denied 
the claim for an increased rating for residuals of a partial 
gastrectomy, then evaluated as 40 percent disabling.  The 
Board also remanded the claim for an increased rating for 
anxiety neurosis with depressive features, evaluated as 30 
percent disabling.  

The veteran appealed the case to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  On November 9, 
1998, the Court affirmed the Board's decision with respect to 
an earlier effective date for the award of TDIU.  The Court 
vacated and remanded the part of the Board's decision denying 
an extraschedular rating for the service-connected partial 
gastrectomy residuals.  

Over the intervening period, by a July 1999 rating decision, 
the disability rating for service-connected partial 
gastrectomy was increased from a 40 percent to a 60 percent 
rating, effective from March 1999.  This determination was 
based on testimony provided at a March 1999 hearing, as well 
as results from clinical records and the report of the June 
1999 VA examination. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The rating schedule is adequate to rate the veteran's 
service-connected partial gastrectomy residuals.  

3.  The veteran has not presented an exceptional or unusual 
disability picture that would require consideration of an 
extraschedular rating for his service-connected partial 
gastrectomy residuals.  

4.  The veteran has not required frequent hospitalization and 
had not demonstrated marked interference with his employment 
due solely to his service-connected partial gastrectomy 
residuals.  


CONCLUSION OF LAW

The criteria for consideration of an extraschedular rating 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991& Supp. 1999); 38 C.F.R. § § 3.321 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  I am also satisfied 
that appropriate development has been accomplished.  
Consequently, VA has no further duty to assist the veteran in 
order to comply with the provisions of 38 U.S.C.A. § 5107.  

Service connection is in effect for residuals of a partial 
gastrectomy, rated as 40 percent disabling from July 1994 and 
as 60 percent disabling from March 1999.  As noted above, 
this decision will focus solely on the veteran's entitlement 
to an extraschedular rating for his service-connected 
residuals of a partial gastrectomy.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The provisions in the rating schedule will represent, as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and there is no evidence of an exceptional 
disability picture in this case.  While it is conceivable 
that the veteran's partial gastrectomy residuals are 
productive of some degree of impairment of industrial 
activities, the veteran is advised that his current schedular 
evaluation of 60 percent is of itself a recognition of such 
impairment. 38 C.F.R. § 4.10.  The veteran's disability has 
been rating under Diagnostic Code 7308, which provides for 
ratings of 20, 40, and 60 percent for mild, moderate, and 
severe postgastrectomy syndromes.  Disabling manifestations 
specified in this diagnostic code include nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
Thus, the rating schedule provides a wide range of 
percentages and covers a variety of disabling manifestations 
of postgastrectomy syndrome.  Hence, it is not inadequate to 
use to rate the veteran's disability in this instance.

Moreover, the veteran's disability picture from this service-
connected disability is not exceptional or unusual.  The 
clinical record does not show that the gastrointestinal 
disorder has required frequent hospitalizations.  In 
addition, marked interference with the veteran's employment 
has not been demonstrated.  In particular, the Court wanted 
the Board to address a November 1995 statement from Linda 
Coleman, RN, CNS, a VA staff nurse.  She was further 
identified at the March 1999 hearing as the veteran's 
psychiatric nurse.  She stated concerning the veteran:  
"given both his psychological and his physical condition, I 
consider him severely impaired in both his ability to work 
and his social relationships."  

It is important that the VA staff nurse in this statement 
refers to severe disablement in the context of the combined 
effect of the two conditions, rather than the singular effect 
of the gastrointestinal disorder.  In addition, that the 
preponderance of the discussion in this statement focuses on 
the effects of the veteran's service-connected psychiatric 
disability, although it does discuss the veteran's 
gastrointestinal disability also.  Similarly, the clinical 
record shows that treatment is primarily afforded the 
veteran's psychiatric condition, although the veteran does 
continue to relate having continuing symptoms of mild dumping 
syndrome, esophageal reflux particularly in a reclining 
position, and nausea and vomiting with over eating, which are 
reflected on the report of the June 1999 VA examination.  
However, none of these gastrointestinal symptoms either 
singularly or in combination are shown to be productive of 
marked impairment of the veteran's employment activities.  In 
view of the foregoing, I conclude that there is no basis for 
consideration of an extraschedular rating for the veteran's 
service-connected gastrointestinal disorder.  


ORDER

Entitlement to consideration of an extraschedular evaluation 
for residuals of a partial gastrectomy is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

